Exhibit 10.1

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into and effective on
March 24, 2012 (the “Effective Date”), between HCC INSURANCE HOLDINGS, INC.
(“HCC” or “Company”) and William N. Burke (“Executive”), sometimes collectively
referred to herein as the “Parties.”

 

R E C I T A L S:

 

WHEREAS, Executive is to be employed as Executive Vice President and Chief
Operating Officer of HCC;

 

WHEREAS, it is the desire of the Board of Directors of HCC (the “Board”) to
directly engage Executive as an officer of HCC; and

 

WHEREAS, Executive is desirous of committing himself to serve HCC on the terms
herein provided.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:

 

1.             Term.  The Company hereby agrees to employ Executive as Executive
Vice President and Chief Operating Officer and Executive hereby agrees to accept
such employment, on the terms and conditions set forth herein, for the period
(the “Term”) commencing on the Effective Date and expiring at the earlier to
occur of (a) 11:59 p.m. on the date that is four (4) years after the Effective
Date (the “Expiration Date”) and (b) the Termination Date (as hereinafter
defined); provided that the Company agrees that, no later than June 1, 2013, the
Company shall appoint and employ Executive as its President through the
expiration of the Term.

 

2.             Duties.

 

(a)     Duties as Employee of the Company.  Executive shall, subject to the
supervision of the Chief Executive Officer of HCC (“CEO”) act as the Executive
Vice President and Chief Operating Officer and later as President when so
appointed, in the ordinary course of its business with all such powers with
respect to such management and control as may be reasonably incident to such
responsibilities.  Executive may also be responsible for special corporate
projects as designated by the CEO, including any merger or acquisition projects
or the management of any acquired or merged subsidiaries.  During normal
business hours, Executive shall devote substantially all of his time and
attention to diligently attending to the business of the Company.  During the
Term, Executive shall not directly or indirectly render any services of a
business, commercial, or professional nature to any other person, firm,
corporation, or organization, whether for compensation or otherwise, without the
prior consent of the CEO.  However, Executive shall have the right to engage in
such activities as may be appropriate in order to manage his personal
investments and in educational, charitable and philanthropic activities so long
as such activities do not interfere or conflict with the performance of his
duties to the Company hereunder.  The conduct of such activity shall not be
deemed to materially interfere or conflict with Executive’s performance of his
duties

 

1

--------------------------------------------------------------------------------


 

until Executive has been notified in writing thereof and given a reasonable
period in which to cure same.

 

(b)     Other Duties.

 

(1)           If elected, Executive agrees to serve in one or more executive
offices of any of HCC’s subsidiaries including managerial committees or
directorships, provided Executive is indemnified for serving in any and all such
capacities in a manner acceptable to the Company and Executive.  Executive
agrees that while a full time employee he shall not be entitled to receive any
compensation, if elected, for serving as a director of HCC, or in any capacities
of HCC’s subsidiaries other than the compensation to be paid to Executive by the
Company pursuant to this Agreement.  If Executive is not a full time employee of
the Company or its subsidiary, he shall be compensated as an outside director,
if elected.

 

(2)           Executive acknowledges and agrees that he has read and considered
the written business policies and procedures of HCC as posted on HCC’s intranet
and that he will abide by such policies and procedures throughout the term of
his employment with the Company.  Executive further agrees that he will
familiarize himself with any amendments to the policies and procedures and that
he will abide by such policies and procedures as they may change from time to
time.

 

3.             Compensation and Related Matters.

 

(a)     Base Salary.  During the Term through the date Executive is appointed
President, Executive shall receive a base salary (the “Base Salary”) paid by the
Company at the annual rate of $750,000.00 payable not less frequently than in
substantially equal monthly installments (or such other, more frequent times as
executives of HCC normally are paid).  Commencing on the date Executive is
appointed President and continuing for the remainder of the Term, the Base
Salary shall be $1,000,000 per annum.

 

(b)     Bonus Plan.  During the Term Executive shall be eligible to receive, in
addition to the Base Salary, an annual cash bonus payment amounts to be
determined as follows:

 

(1)           If Executive is a participant under the 2008 Flexible Incentive
Plan (the “Incentive Plan”) for a calendar year during the Term, then
Executive’s bonus payment, if any, for such year shall be determined and paid in
accordance with the terms of the Incentive Plan.

 

(2)           If Executive is not a participant in the Incentive Plan, Executive
shall be eligible to receive an annual cash bonus payment in an amount, which
may be zero, to be determined at the sole discretion of the CEO in accordance
with HCC’s policies and payable in a lump sum within 30 days after the
Compensation Committee’s determination of the amount of said cash bonus. The CEO
may unilaterally reduce or eliminate any annual bonus payment, if any, up until
the time the bonus is actually paid (and notwithstanding any earlier, tentative
determination of the bonus amount).  No

 

2

--------------------------------------------------------------------------------


 

bonus payment shall be paid to Executive pursuant to this subsection (2) for a
year if Executive’s Termination Date occurs at any time during such year.

 

(3)           Notwithstanding Section 3(b)(2), and if Executive is not a
participant under the Incentive Plan, Executive’s bonus payment for the year
ended December 31, 2012 shall not be less than $750,000, prorated for the actual
number of days Executive is employed by the Company during 2012 using a 366-day
year.

 

(c)           Expenses.  During the Term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by him (in accordance with the policies and procedures established by
the Board for the Company’s senior executive officers) in performing services
hereunder, provided that Executive properly accounts therefor in accordance with
Company policy.

 

(d)           Other Benefits.  From time to time, the Company may make available
other compensation and employee benefit plans and arrangements.  Executive shall
be eligible to participate in such other compensation and employee benefit plans
and arrangements, on the same basis as similarly situated senior executive
officers and key management employees, subject to and on a basis consistent with
the terms, conditions, and overall administration of such plans and
arrangements, as amended from time to time.  Nothing in this Agreement shall be
deemed to confer upon Executive or any other person (including any beneficiary
or dependent of Executive) any rights under or with respect to any such plan or
arrangement or to amend any such plan or arrangement, and Executive and each
other person (including any beneficiary) shall be entitled to look only to the
express terms of any such plan or arrangement for his or her rights thereunder. 
Nothing paid to Executive under any such plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the Base Salary
payable to Executive pursuant to Section 3(a).

 

(e)           Vacations.   Executive shall be entitled to thirty (30) vacation
days each year of full employment during the Term, exclusive of holidays, as
long as the scheduling of Executive’s vacation does not interfere with the
Company’s normal business operation.  Vacation not used by the Executive during
the calendar year will be forfeited.  For purposes of this Paragraph, weekends
shall not count as Vacation days.  Executive shall also be entitled to all paid
holidays given by the Company.

 

(f)            Proration.  The Base Salary, bonus, and vacation payable to
Executive hereunder in respect of any calendar year during which Executive is
employed by the Company for less than the entire year, unless otherwise provided
in the applicable arrangement, shall be prorated in accordance with the number
of days in such calendar year during which he is so employed.

 

(g)           Life Insurance.  The Company shall provide to Executive a term
life insurance policy or policies in an aggregate face amount of $1,000,000.00
and shall pay the premiums therefor during the Term.  Upon Executive’s cessation
as an employee of the Company during or after the Term for any reason other than
death, the Company shall assign such policy or policies to Executive.  The life
insurance provided for in this Section 3(g) shall be in addition to the group
life insurance program covering Executive and substantially all of the employees
of the Company during the Term.

 

3

--------------------------------------------------------------------------------


 

(h)           Air Travel.  During the Term Executive shall be entitled to
domestic and international first class air travel, where available, when
traveling on Company business, and Executive agrees to use any upgrade programs
or opportunities for such travel whenever feasible.  During the Term following
his appointment as President, Executive shall have use of the Company’s aircraft
for business travel, subject to the approval of the CEO.  Further, Executive
shall, upon approval of the CEO of HCC, have use of the Company’s aircraft for
personal travel in North America provided that such travel shall be limited to
four (4) trips in any year.   Personal use of the Company’s aircraft shall be
taxable to Executive based on the then-current Internal Revenue Service
rules for the taxation of such benefit.

 

(i)            Other Perquisites.  In addition to the benefits, compensation,
bonuses, and other payments provided herein, Executive shall be entitled to
receive any additional payments or perquisites as are determined at the sole
discretion of the CEO.

 

(j)            Stock Options.  Stock options, if any, issued to Executive during
the Term shall be issued under a stock option agreement containing terms with
respect to vesting and exercise upon the occurrence of certain termination
events that are substantially the same as those set forth on
Exhibit 3(j) hereto, subject to any then required approval by the Compensation
Committee of the Board.

 

4.         Termination.

 

(a)         Definitions.

 

(1)                   “Cause” shall mean any of the following:

 

(i)           Material dishonesty by Executive which is not the result of an
inadvertent or innocent mistake of Executive with respect to the Company or any
of its subsidiaries; or

 

(ii)           Willful misfeasance or nonfeasance of duty by Executive; or

 

(iii)          Material violation by Executive of any material term of this
Agreement; or

 

(iv)           Conviction of Executive of any felony, any crime involving moral
turpitude, or any crime (other than a vehicular offense not involving DUI or
personal injury) which in some material fashion results in the injury of the
Company’s and any of its subsidiaries’ reputation, business, or business
relationships.

 

Executive may not be terminated for Cause unless and until there has been
delivered to Executive written notice from the Board supplying the particulars
of Executive’s acts or omissions that the Board believes constitute Cause, a
reasonable period of time (not less than 30 days) has been given to Executive
after such notice to either cure the same or to meet with the Board, with his
attorney if

 

4

--------------------------------------------------------------------------------


 

so desired by Executive, and following which the Board reaffirms that Executive
has been terminated for Cause as of the date set forth in the final notice to
Executive.

 

(2)       A “Change of Control” shall be deemed to have occurred if:

 

(i).         Any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of 50% or more of the Company’s
then outstanding voting common stock; or

 

(ii).        The shareholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
(a) in which a majority of the directors of the surviving entity were directors
of the Company prior to such consolidation or merger, and (b) which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being changed
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the surviving entity outstanding
immediately after such merger or consolidation; or

 

(iii).       The shareholders approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

(3)           A “Disability” shall mean the inability of Executive to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months. 
Executive shall be considered to have a Disability (i) if he is determined to be
totally disabled by the Social Security Administration or (ii) if he is
determined to be disabled under HCC’s long-term disability plan in which
Executive participates and if such plan defines “disability” in a manner that is
consistent with the immediately preceding sentence.

 

(4)           A “Good Reason” shall mean any of the following (without
Executive’s express written consent):

 

(1)         A material diminution in Executive’s authority, duties or
responsibilities;

 

(2)         A material diminution in Executive’s Base Salary;

 

(3)         A relocation of the Company’s principal executive offices, or
Executive’s relocation to any place other than the principal executive offices,
exceeding a distance of fifty (50) miles from the Company’s current executive
office

 

5

--------------------------------------------------------------------------------


 

located in Houston, Texas, except for reasonably required travel by Executive on
the Company’s business;

 

(4)         Any material breach by the Company of any provision of this
Agreement including, without limitation, a failure to appoint Executive the
President of the Company on or before June 1, 2013;

 

(5)         Following Executive’s appointment as President of HCC, the
termination or replacement of Executive as President of HCC, including after a
Change of Control; or

 

(6)         Any failure by the Company to obtain the assumption and performance
of this Agreement by any successor (by merger, consolidation, or otherwise) or
assign of the Company.

 

However, Good Reason shall exist with respect to a matter specified above only
if such matter is not corrected by the Company within thirty (30) days after the
Company’s receipt of written notice of such matter from Executive.  Any such
notice from Executive must be provided within thirty (30) days after the initial
existence of the specified event.  In no event shall a termination by Executive
occurring more than ninety (90) days following the initial date of the event
described above be a termination for Good Reason due to such event.  For the
avoidance of doubt, termination in the event of a Change of Control in
accordance with Section 4(f) is not a termination for Good Reason and shall not
be subject to the time limitations set forth above.

 

(5)   “Termination Date” shall mean the date Executive’s employment with the
Company terminates or is terminated for any reason pursuant to this Agreement
(including due to the lapse of the Agreement after the Expiration Date).  For
purposes of Sections 4(d), 4(f),  and 18(a), Executive’s employment with the
Company shall be considered terminated only if Executive has a “separation from
service” with the Company and its controlled subsidiaries and affiliates as such
term is defined for purposes of Sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (including any
related Treasury regulations) (the “Code”).  To the extent permitted by Code
Section 409A, Executive may be considered to have such a separation from service
even if (i) he continues to provide services as a non-employee director of the
Company or any of its controlled subsidiaries or affiliates and/or (ii) he
continues to provide limited services as an employee or independent contractor
of the Company or any of its controlled subsidiaries or affiliates.

 

(b)   Termination Without Cause, or Termination For Good Reason:  Benefits. 
Subject to Section 18, in the event the Company terminates Executive’s
employment with the Company without Cause during the Term, or if Executive
terminates his employment with the Company for Good Reason during the Term,
Executive’s employment shall terminate and Executive shall be entitled to the
following severance benefits:

 

(1)           An amount equal to the Base Salary (as defined in Section 3(a))
that would have been payable after the Termination Date and before the
Expiration Date, at the rate in effect immediately prior to the Termination
Event, payable in a

 

6

--------------------------------------------------------------------------------


 

lump sum in cash discounted at the rate of return on 90-day Treasury bills in
existence at the Termination Date to take into consideration the lump sum early
payment within thirty (30) days after the Termination Date; provided that such
payment shall in any event occur on or after such Termination Date and before
March 15 of the year following the year containing such Termination Date;

 

(2)           An amount equal to the average of the bonuses that were paid to
Executive over the last two years, except that (i) in the event of a termination
for Good Reason pursuant to Section 4(a)(4)(v), Executive shall receive an
amount equal to the aggregate of the Base Salary and bonus received by Executive
for the two (2) full calendar years prior to such termination and (ii) in the
case of a termination by the Company without Cause or a termination by the
Executive for Good Reason, in each case prior to Executive’s appointment as
President of HCC, or in the case of Executive’s termination for Good Reason
under Section (4)(a)(iv) due to the failure to appoint Executive as President of
HCC on or before June 1, 2013, the amount payable under this
Section 4(b)(2) shall not be less than fifty percent (50%) of the sum of the
aggregate annual Base Salary.  In each case, the payment of such amount under
this Section 4(b)(2), if any, shall be payable in a lump sum and shall occur on
or after the Termination Date and before March 15 of the year following the year
in which the Termination Date occurs;

 

(3)           Payment of accrued Base Salary and unreimbursed business expenses
through the Termination Date in accordance with Section 3(c).  Such amounts
shall be paid to Executive in a lump sum in cash within thirty (30) days after
the Termination Date; and

 

(4)           Executive shall be free to accept other employment during such
period,  and other than as set forth in this Agreement, there shall be no offset
of any employment compensation earned by Executive in such other employment
during such period against payments due Executive under this Section 4, and
there shall be no offset in any compensation received from such other employment
against the severance benefits set forth above, unless the Executive is employed
in a position of competing with the Company as described in Section 5 below.

 

(c)   Termination In Event of Death:  Benefits.  Subject to Section 18, if
Executive’s employment is terminated by reason of Executive’s death during the
Term, this Agreement shall terminate without further obligation to Executive’s
legal representatives under this Agreement, other than for:

 

(1)           Payment of all accrued Base Salary and unreimbursed expenses (in
accordance with Section 3(c)) due through the date of death.  Such amounts shall
be paid to Executive’s estate in a lump sum in cash within thirty (30) days
after the Termination Date;

 

(2)           Payment of an additional amount equal to Executive’s Base Salary
for the lesser of (i) eighteen (18) months or (ii) the period from the
Termination Date to the

 

7

--------------------------------------------------------------------------------


 

Expiration Date.  Such amount shall be appropriately discounted for present
value at the rate of return on 90-day Treasury bills in existence at the
Termination Date and shall be paid to Executive’s estate in a lump sum in cash
within thirty (30) days after the Termination Date;

 

(3)           If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan.  If Executive is not a
participant in the Incentive Plan, he shall be entitled to consideration for a
bonus payment under Section 3(b)(2) with respect to the year in which Executive
dies; provided that the payment of any such bonus, if any, shall in any event
occur on or after such date of death and before March 15 of the year following
the year of death.

 

(d)   Termination In Event of Disability:  Benefits.  Subject to Section 18, if
Executive’s employment is terminated by reason of Executive’s Disability during
the Term, this Agreement shall terminate and Executive shall be entitled to the
following benefits:

 

(1)           Payment of all accrued Base Salary through the Termination Date
and all unreimbursed expenses through the Termination Date in accordance with
Section 3(c).  Such amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the Termination Date;

 

(2)           Payment of an additional amount equal to Executive’s Base Salary
for the lesser of (i) eighteen (18) months or (ii) the period from the
Termination Date to the Expiration Date.  Such amount shall be paid to Executive
in a lump sum in cash, appropriately discounted for present value at the rate of
return on 90-day Treasury bills in existence at the Termination Date, within
thirty (30) days after the Termination Date;

 

(3)           If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan.  If Executive is not a
participant in the Incentive Plan, he shall be entitled to consideration for a
bonus payment under Section 3(b)(2) with respect to the year in which
Executive’s employment terminates due to Disability.

 

(e)   Voluntary Termination by Executive and Termination for Cause:  Benefits. 
Executive may terminate his employment with the Company without Good Reason
(excluding a termination pursuant to Section 4(f)) by giving written notice of
his intent and stating an effective Termination Date at least ninety (90) days
after the date of such notice; provided, however, that the Company may
accelerate such effective date by paying Executive’s Base Salary through the
proposed Termination Date (but not to exceed ninety (90) days).  Subject to
Section 18, upon such a termination by Executive, or upon termination for Cause
by the Company, Executive’s employment under this Agreement shall terminate. 
Executive shall have no entitlement to any bonus for the year in which
Termination Date occurs or for any unpaid bonus for the prior year.

 

(f)    Voluntary Termination by Executive after a Change of Control: 
Benefits.   If Executive’s authority, duties or responsibilities are materially
diminished within twelve (12) months

 

8

--------------------------------------------------------------------------------


 

after a Change of Control occurs, Executive notifies the Company of such
diminution within thirty (30) days of the existence of such event, and the
Company does not fully correct the condition within thirty (30) days after
receiving such notice, Executive may voluntarily terminate his employment with
the Company and Executive shall be entitled to the following severance benefits:

 

(1)           An amount equal to the Base Salary that would have been payable
after the Termination Date and before the Expiration Date or for twelve (12)
months, whichever period is longer, payable in a lump sum in cash, appropriately
discounted for present value at the rate of return on 90-day Treasury bills in
existence at the Termination Date. Such amount shall be paid within thirty (30)
days after the Termination Date. Executive shall not have the right to designate
the taxable year of such payment;

 

(2)           If Executive is a participant in the Incentive Plan, his
entitlement to a bonus following the Termination Date shall be determined in
accordance with the terms of the Incentive Plan. If Executive is not a
participant in the Incentive Plan, he shall be entitled to consideration for a
bonus payment under Section 3(b)(2) with respect to such year (determined as if
Executive had remained employed for the full year for which the bonus is
payable);

 

(3)           All unreimbursed expenses through the Termination Date in
accordance with Section 3(c). Such amounts shall be paid to Executive in a lump
sum in cash within thirty (30) days after the Termination Date; and

 

(4)           Executive shall be free to accept other employment, and other than
as set forth in this Agreement, there shall be no offset of any employment
compensation earned by Executive in such other employment against payments due
Executive under this Section. Without limiting the foregoing, there shall be no
offset of any compensation received from such other employment against the Base
Salary set forth above unless Executive accepts employment that is in violation
of his obligations under Section 5 of this Agreement.

 

(g)   Director Positions. Upon termination of employment for any reason,
Executive shall immediately tender his resignation from any and all officer,
Board, and other board of director positions held with the Company and/or any of
its subsidiaries and affiliates.

 

5.               Non-Competition, Non-Solicitation and Confidentiality. At the
inception of this employment relationship, and continuing on an ongoing basis,
the Company agrees to give Executive Confidential Information (including,
without limitation, Confidential Information, as defined below, of the Company’s
affiliates) which Executive has not had access to or knowledge of before the
execution of this Agreement. At the time this Agreement is made, the Company
agrees to provide Executive with initial and ongoing Specialized Training, which
Executive has not had access to or knowledge of before the execution of this
Agreement. “Specialized Training” includes the training the Company provides to
its employees that is unique to its business and enhances Executive’s ability to
perform Executive’s job duties effectively. Specialized Training includes,
without limitation, orientation training; sales methods/techniques training;
operation methods training; and computer and systems training.

 

9

--------------------------------------------------------------------------------


 

In consideration of the foregoing, Executive agrees as follows:

 

(a)   Non-Competition During Employment. Executive agrees that, in consideration
for the Company’s promise to provide Executive with Confidential Information and
Specialized Training, during the Term he will not compete, or prepare to
compete, with the Company by engaging in the conception, design, development,
production, marketing, or servicing of any product or service that is
substantially similar to the products or services which the Company provides,
and that he will not work for, in any capacity, assist, or become affiliated
with as an owner, partner, etc., either directly or indirectly, any individual
or business which offers or performs services, or offers or provides products
substantially similar to the services and products provided by Company.

 

(b)   Conflicts of Interest. Executive agrees that during the Term, he will not
engage, either directly or indirectly, in any activity (a “Conflict of
Interest”) which might adversely affect the Company or its affiliates, including
ownership of a material interest in any supplier, contractor, distributor,
subcontractor, customer or other entity with which the Company does business or
accepting any material payment, service, loan, gift, trip, entertainment, or
other favor from a supplier, contractor, distributor, subcontractor, customer or
other entity with which the Company does business, and that Executive will
promptly inform the CEO in writing as to each offer received by Executive to
engage in any such activity. Executive further agrees to disclose to the Company
any other facts of which Executive becomes aware which might in Executive’s good
faith judgment reasonably be expected to involve or give rise to a Conflict of
Interest or potential Conflict of Interest.

 

(c)   Non-Competition After Termination. Executive agrees that Executive shall
not, at any time during the period of two (2) years after the termination of the
Term for any reason (“Restricted Period”), within any of the markets in which
the Company has sold products or services or formulated a plan to sell products
or services into a market during the last twelve (12) months of Executive’s
employ, engage in or contribute Executive’s knowledge to any work which is
competitive with or similar to a product, process, apparatus, service, or
development on which Executive worked or with respect to which Executive had
access to Confidential Information while employed by the Company; provided
however, that this Section 5(c) shall not operate to prevent Executive from
engaging in retail insurance or re-insurance activities during such period to
the extent such activities do not compete or permit any other person or entity
to compete with any business the Company or its affiliates were engaged in at
the time of such termination. Executive shall be precluded from service as a
member of the Board of Directors of any insurance company or insurance holding
company during the Restricted Period. Following the expiration of said two
(2) year period, Executive shall continue to be obligated under the Confidential
Information Section of this Agreement not to use or to disclose Confidential
Information of the Company so long as it shall not be publicly available. It is
understood that the geographical area set forth in this covenant is divisible so
that if this clause is invalid or unenforceable in an included geographic area,
that area is severable and the clause remains in effect for the remaining
included geographic areas in which the clause is valid.

 

10

--------------------------------------------------------------------------------


 

(d)   Non-Solicitation of Customers. Executive further agrees that for a period
of two (2) years after the termination of the Term, he will not solicit or
accept any business from any customer or client or prospective customer or
client with whom Executive dealt or solicited while employed by Company during
the last twelve (12) months of his employment.

 

(e)   Non-Solicitation of Employees. Executive agrees that for the duration of
the Term, and for a period of two (2) years after the termination of the Term he
will not either directly or indirectly, on his own behalf or on behalf of
others, solicit, attempt to hire, or hire any person employed by the Company or
any person that has been employed by the Company within the previous six
(6) months to work for Executive or for another entity, firm, corporation, or
individual.

 

(f)    Confidential Information. Executive further agrees that he will not,
except as the Company may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish or otherwise disclose to any third
party any Confidential Information or proprietary information of the Company, or
authorize anyone else to do these things at any time either during or subsequent
to his employment with the Company. This Section shall continue in full force
and effect after termination of Executive’s employment and after the termination
of this Agreement. Executive’s obligations under this Section with respect to
any specific Confidential Information and proprietary information shall cease
when that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately. It is understood that such
Confidential Information and proprietary information of the Company include
matters that Executive conceives or develops, as well as matters Executive
learns from other employees of Company. Confidential Information is defined to
include information: (1) disclosed to or known by Executive as a consequence of
or through his employment with the Company; (2) not generally known outside the
Company; and (3) which relates to any aspect of the Company or its business,
finances, operation plans, budgets, research, or strategic development.
“Confidential Information” includes, but is not limited to the Company’s trade
secrets, proprietary information, financial documents, long range plans,
customer lists, employer compensation, marketing strategy, data bases, costing
data, computer software developed by the Company, investments made by the
Company, and any information provided to the Company by a third party under
restrictions against disclosure or use by the Company or others.

 

(g)   Return of Documents, Equipment, Etc. All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Confidential Information, and all equipment, components,
parts, tools, and the like in Executive’s custody or possession that have been
obtained or prepared in the course of Executive’s employment with the Company
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without Executive retaining
any copies, upon notification of the termination of Executive’s employment or at
any other time requested by the Company. The Company shall have the right to
retain, access, and inspect all property of Executive of any kind in the office,
work area, Executive’s residence or houses, and on the premises of the Company
upon termination

 

11

--------------------------------------------------------------------------------


 

of Executive’s employment and at any time during employment by the Company to
ensure compliance with the terms of this Agreement. All office equipment,
telecommunications equipment and equipment of a like or similar kind installed
by the Company at the residence of Executive to facilitate necessary
communication and assist Executive in the performance of his duties shall be
conveyed to Executive without the payment of consideration upon termination of
Executive’s employment for any reason and after an opportunity for inspection
and removal of Company information. The Parties understand and agree that the
materials described in this Section 5(g) exclude all of Executive’s personal
files, personal e-mail correspondence, personal notes and professional readers.

 

(h)   Reaffirm Obligations. Upon termination of his employment with the Company,
Executive, if requested by Company, shall reaffirm in writing Executive’s
recognition of the importance of maintaining the confidentiality of the
Company’s Confidential Information and proprietary information, and reaffirm any
other obligations set forth in this Agreement.

 

(i)    Prior Disclosure. Executive represents and warrants that he has not used
or disclosed any Confidential Information he may have obtained from the Company
prior to signing this Agreement, in any way inconsistent with the provisions of
this Agreement.

 

(j)    Confidential Information of Prior Companies. Executive will not disclose
or use during the period of his employment with the Company any proprietary or
Confidential Information or copyrighted works which Executive may have acquired
because of employment with an employer other than the Company or acquired from
any other third party, whether such information is in Executive’s memory or
embodied in a writing or other physical form.

 

(k)   Breach. Executive agrees that any breach of Sections 5(a), (c), (d),
(e) or (f) above cannot be remedied solely by money damages, and that in
addition to any other remedies the Company may have, the Company is entitled to
obtain injunctive relief against Executive. Nothing herein, however, shall be
construed as limiting Company’s right to pursue any other available remedy at
law or in equity, including recovery of damages and termination of this
Agreement and/or any payments that may be due pursuant to this Agreement.

 

(l)    Right to Enter Agreement. Executive represents and covenants to Company
that he has full power and authority to enter into this Agreement and that the
execution of this Agreement will not breach or constitute a default of any other
agreement or contract to which he is a party or by which he is bound.

 

(m)  Extension of Post-Employment Restrictions. In the event Executive breaches
Sections 5(c), (d), or (e) above, the restrictive time periods contained in
those provisions will be extended by the period of time Executive was in
violation of such provisions. The restrictive time periods contained in Sections
5(c), (d), or (e) shall likewise be extended during any time period in which
litigation is pending by Executive against the

 

12

--------------------------------------------------------------------------------


 

Company or by the Company against Executive with regard to the enforcement of
the provisions of Section 5 of this Agreement.

 

(n)   Enforceability. The agreements contained in Section 5 are independent of
the other agreements contained herein. Accordingly, failure of the Company to
comply with any of its obligations outside of this Section does not excuse
Executive from complying with the agreements contained herein.

 

(o)       Ownership in Publicly Traded Company. The Executive’s ownership in a
publicly traded business entity in competition with the Company shall not be
regarded by the Parties as employment in a competitive activity in violation of
this Section, provided that Executive’s ownership interest in such company is
passive and constitutes no more than a two percent (2%) ownership in the stock
of such publicly traded company.

 

6.             Assignment. This Agreement cannot be assigned by Executive. The
Company may assign this Agreement only to a successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company provided such
successor expressly agrees in writing reasonably satisfactory to Executive to
assume and perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession and assignment
had taken place. The Company shall obtain the assumption and performance of this
Agreement by any such successor; provided, however, that such commitment by the
Company (including a failure to satisfy such commitment) shall not give
Executive the right to object to or enjoin any transaction among the Company,
any of its affiliates, and any such successor.

 

7.             Binding Agreement. Executive understands that his obligations
under this Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.

 

8.             Survivability. The provisions contained in Section 5 shall
survive the termination of this Agreement for any reason.

 

9.             Notices. All notices pursuant to this Agreement shall be in
writing and sent certified mail, return receipt requested, addressed as set
forth below, or by delivering the same in person to such party, or by
transmission by facsimile to the number set forth below. Notice deposited in the
United States Mail, mailed in the manner described herein above, shall be
effective upon deposit. Notice given in any other manner shall be effective only
if and when received:

 

If to Executive:

 

William N. Burke

 

 

39 Mott Lane

 

 

Houston, Texas 77024

 

 

 

If to Company:

 

HCC Insurance Holdings, Inc.

 

 

13403 Northwest Freeway

 

 

Houston, Texas 77040

 

 

Fax: (713) 744-9648

 

13

--------------------------------------------------------------------------------


 

 

 

Attention: General Counsel

 

10.          Waiver. No waiver by either party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.

 

11.          Severability. If any provision of this Agreement is determined to
be void, invalid, unenforceable, or against public policy, such provisions shall
be deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect.

 

12.          Arbitration. Except as provided in subsection (d) below, in the
event any dispute arises out of or related to Executive’s employment with or by
the Company, or separation/termination therefrom, which cannot be resolved by
the Parties to this Agreement, such dispute shall be submitted to final and
binding arbitration. Except as provided in subsection (d) below, arbitration of
such disputes is mandatory and in lieu of any and all civil causes of action and
lawsuits either party may have against the other arising out of Executive’s
employment with the Company, or separation therefrom.

 

(a)           The arbitration shall be conducted in accordance with the National
Rules for the resolution of Employment Disputes of the American Arbitration
Association (“AAA”). If the Parties cannot agree on an arbitrator, a list of
seven (7) arbitrators will be requested from AAA, and the arbitrator will be
selected using alternate strikes with Executive striking first. Subject to
subsection (c) below, cost of the arbitration will be shared equally by
Executive and Company. Such arbitration shall be held in Houston, Texas.

 

(b)           Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof by the filing of a petition to enforce the
award. Costs of filing may be recovered by the party that initiates such action
to have the award enforced.

 

(c)           The Company shall promptly reimburse Executive for all eligible,
reasonable costs and expenses incurred in connection with any dispute,
controversy, or claim submitted to binding arbitration in accordance with this
Section in an amount up to, but not exceeding an amount equal to twenty percent
(20%) of Executive’s Base Salary per taxable year of Executive, unless Executive
was terminated for Cause, in which event Executive shall not be entitled to
reimbursement unless and until it is determined he was terminated other than for
Cause. To be eligible for reimbursement under this subsection (c), (1) the
expenses must be incurred during the period beginning on the Effective Date and
ending on the date that is ten years after the end of the Term and (2) the
expenses must be submitted to the Company for reimbursement within 90 days after
the end of the taxable year of Executive in which the expenses were incurred.
Amounts eligible for reimbursement shall be paid to Executive before the last
day of the taxable year of Executive following the taxable year in which the
expenses were incurred. The amount of expenses eligible for reimbursement during
Executive’s taxable year may not affect the expenses eligible for reimbursement
in any other taxable year of Executive. Executive’s right to reimbursement under
this subsection (c) may not be assigned, alienated, or exchanged for any other
benefit.

 

14

--------------------------------------------------------------------------------


 

(d)           It is specifically agreed by the Parties that any enforcement
action by the Company against Executive for equitable relief, including, but not
limited to, injunctive relief under Section 5 of this Agreement shall not be
subject to this Section requiring arbitration and that the Company shall not be
required to seek arbitration against Executive for any purported violation by
Executive of his obligations under Section 5 of this Agreement.

 

13.          Entire Agreement. The terms and provisions contained herein shall
constitute the entire agreement between the Parties with respect to Executive’s
employment with Company during the time period covered by this Agreement. This
Agreement replaces and supersedes any and all existing agreements entered into
between Executive and the Company relating generally to the same subject matter,
if any, and shall be binding upon Executive’s heirs, executors, administrators,
or other legal representatives or assigns.

 

14.          Modification of Agreement. This Agreement may not be changed or
modified or released or discharged or abandoned or otherwise terminated, in
whole or in part, except by an instrument in writing signed by Executive and an
officer or other authorized executive of Company.

 

15.          Effective Date. It is understood by the Parties that this Agreement
shall be effective as of the Effective Date when signed by both the Company and
Executive.

 

16.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to conflict of
laws principles.

 

17.          Jurisdiction and Venue. With respect to any litigation regarding
this Agreement, Executive agrees to venue in the state or federal courts in
Harris County, Texas, and agrees to waive and does hereby waive any defenses
and/or arguments based upon improper venue and/or lack of personal jurisdiction.
By entering into this Agreement, Executive agrees to personal jurisdiction in
the state and federal courts in Harris County, Texas.

 

18.          Compliance With Section 409A.

 

(a)           Delay in Payments. Notwithstanding anything to the contrary in
this Agreement, (i) if upon the Termination Date, Executive is a “specified
employee” within the meaning of Code Section 409A and the deferral of any
amounts otherwise payable under this Agreement as a result of Executive’s
termination of employment is necessary in order to prevent any accelerated or
additional tax to Executive under Code Section 409A, then the Company will defer
the payment of any such amounts hereunder until the date that is six (6) months
following the date of Executive’s termination of employment with the Company, at
which time any such delayed amounts will be paid to Executive in a single lump
sum, with interest from the date otherwise payable at the United States prime
rate as published in the “Money Rates” section of The Wall Street Journal on the
first publication date coincident with or immediately following the Termination
Date, and (ii) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Code Section 409A, such payments or other benefits shall be deferred if deferral
will make such payment or other benefits compliant under Code Section 409A and
if

 

15

--------------------------------------------------------------------------------


 

this subsection (ii) does not otherwise cause the application of an accelerated
or additional tax under Code Section 409A.

 

(b)           Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Code Section 409A).

 

(c)           Separate Payments. For purposes of Code Section 409A, each payment
under Section 4 (and each other severance plan payment) will be treated as a
separate payment.

 

(d)           Overall Compliance. To the extent any provision of this Agreement
or any omission from the Agreement would (absent this Section 18(d)) cause
amounts to be includable in income under Code Section 409A(a)(1), the Agreement
shall be deemed amended to the extent necessary to comply with the requirements
of Code Section 409A; provided, however, that this Section 18(d) shall not apply
and shall not be construed to amend any provision of the Agreement to the extent
this Section 18(d) or any amendment required thereby would itself cause any
amounts to be includable in income under Code Section 409A(a)(1).

 

(e)           Reformation. If any provision of this Agreement would cause
Executive to incur any additional tax under Code Section 409A, the parties will
in good faith attempt to reform the provision in a manner that maintains, to the
extent possible, the original intent of the applicable provision without
violating the provision of Code Section 409A.

 

[remainder of page intentionally left blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple copies,
effective as of the Effective Date.

 

EXECUTIVE:

 

COMPANY:

 

 

HCC Insurance Holdings, Inc.

 

 

 

 

 

 

/s/ William N. Burke

 

By:

/s/ John N. Molbeck, Jr.

William N. Burke

 

 

John N. Molbeck, Jr.

 

 

 

Chief Executive Officer

Date:

March 20, 2012

 

 

 

 

 

 

Date:

March 21, 2012

 

SIGNATURE PAGE

EMPLOYMENT AGREEMENT — WILLIAM N. BURKE

 

17

--------------------------------------------------------------------------------


 

EXHIBIT 3(j)

OPTION VESTING AND EXERCISE PROVISIONS

 

Termination of Employment.

 

1.     If the employment of the Executive is terminated by the Executive for
Good Reason (as such term is defined in the Employment Agreement between the
Company and the Employee entered into on a March 21, 2012 (the “Employment
Agreement”)) or by the Company without Cause (as such term is defined in the
Employment Agreement), this option shall become fully vested and the Executive
shall have the right to exercise this option for the full number of shares not
previously exercised or any portion thereof, except as to the issuance of
fractional shares, at any time within the unexpired term of this option.

 

2.     If the employment of the Executive is terminated for Cause or by
Executive without Good Reason, the Executive shall have the right at any time
within thirty (30) days after the termination of such employment or, if shorter,
during the unexpired term of this option, to exercise the portion of this option
that was vested at the time of such termination for the full number of shares
not previously exercised or any portion thereof, except as to the issuance of
fractional shares. Notwithstanding the foregoing, if the Executive gives notice
of voluntary termination without Good Reason to be effective at a future date,
and the Company accelerates such termination date, this Option shall be
exercisable to the extent it would have vested during the notice period but for
the acceleration by the Company.

 

3.     If the employment of the Executive is terminated by reason of Disability
(as such term is defined in the Employment Agreement), this option shall become
fully vested and the Executive shall have the right to exercise this option for
the full number of shares not previously exercised or any portion thereof,
except as to the issuance of fractional shares, at any time within the unexpired
term of this option.

 

4.     If the Executive dies while in the employ of the Company or the
Subsidiaries, this option shall become fully vested and may be exercised for the
full number of shares not previously exercised, or any portion thereof, except
as to the issuance of fractional shares, at any time within the unexpired term
of this option, by the person or persons to whom the Executive’s rights under
this option shall pass by the Executive’s will or by the laws of descent and
distribution, whichever is applicable.

 

--------------------------------------------------------------------------------